OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Institutional Account Name Company Name Ticker Country Primary ISIN Primary CUSIP Primary SEDOL Provider Security ID Meeting Type Meeting Date Record Date Proponent Proposal Code Proposal Number Proposal Text Manage-ment Recom-mendation ISS Recom-mendation Vote Instruction Voted Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director John W. Chidsey For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Donald L. Correll For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Yvonne M. Curl For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Charles M. Elson For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Jay Grinney For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Joan E. Herman For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Leo I. Higdon, Jr. For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Leslye G. Katz For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director John E. Maupin, Jr. For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director L. Edward Shaw, Jr. For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0101 2 Ratify Auditors For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0550 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director John W. Chidsey For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Donald L. Correll For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Yvonne M. Curl For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Charles M. Elson For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Jay Grinney For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Joan E. Herman For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Leo I. Higdon, Jr. For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director Leslye G. Katz For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director John E. Maupin, Jr. For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0201 Elect Director L. Edward Shaw, Jr. For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0101 2 Ratify Auditors For For For Yes Palmer Square SSI Alternative Income Fund HealthSouth Corporation HLS USA US4219243098 B1G9B93 Annual 01-May-14 04-Mar-14 Management M0550 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 26, 2014 * Print the name and title of each signing officer under his or her signature.
